Hiel, C. J.
1. The plea as amended set up facts that, if proved,, entitled tile defendants to a rescission of the contract, and the court did not err in overruling the demurrer filed thereto. Civil Code (1895), §§ 3711-12.
2. Where a contract is made for the purchase of different articles of machinery which, taken together, constitute a working outfit, and the omission of any one of the articles renders the outfit useless, and the purchaser offers to pay a gross price for the entire outfit, the contract is entire, and a breach of it results from the failure to deliver any separate article of the machinery named. Where a breach is so caused, the purchaser has.the right to rescind the contract, on prompt notification *503to the seller of the breach, and on returning, or offering to return, the article or articles which he has received. Harden v. Lang, 110 Ga. 392 (36 S. E. 100).
Decided January 17, 1911.
Complaint; from city court of Valdosta — Judge Cranford. May 6, 1910.
Woodward & Smith, O. M. Smith, for plaintiif in error.
J. B. Walker, contra.
3. The instructions of the court specially complained of, and the refusal to instruct, when considered in connection with the entire charge, present no material error.
4. The evidence on the materia] issues was- in conflict; the verdict is approved by the trial court, and this court finds in the record no error to justify the grant of another trial. Judgment affirmed.